Citation Nr: 0310170	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-gastrectomy 
syndrome, status post partial gastrectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1999 by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2002 and 
September 2002, the Board undertook additional development of 
this claim.  The case is again before the Board for appellate 
review.


FINDING OF FACT

A post-service gastric disorder is etiologically related to 
the inservice use of aspirin.


CONCLUSION OF LAW

A gastric disorder, currently characterized as post-
gastrectomy syndrome, status post partial gastrectomy, was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service medical records show epigastric and gastric 
complaints in service with impression of possible gastric 
ulcer.  At separation, evaluation of the stomach was normal.  
With regard to the instant case, the post-service medical 
evidence reflects that the veteran underwent a subtotal 
gastrectomy following his separation from service.  The 
evidence also reflects that he has continued to have gastric 
complaints.  The report of a May 2000 VA examination 
indicates impressions to include status post gastrectomy for 
bleeding gastric ulcer; and post gastrectomy syndrome, 
including early satiety, esophageal reflux, three-episodic 
diarrhea most likely due to lactose intolerance, and 
questionable relationship to the gastric surgery.  Moreover, 
the VA examiner opined that the relationship between aspirin 
ingestion and the formation of gastric and duodenal ulcers is 
firm.  There appears to be no threshold for developing ulcer 
disease.  Thus, it is likely that the veteran's chronic 
aspirin use was linked to the formation of the gastric ulcer 
and the need for surgery.  The veteran does have a number of 
complaints, including early satiety and esophageal reflux 
which are very likely related to the surgery for the ulcer 
disease.

While the veteran's service medical records do not indicate 
whether he was prescribed aspirin, and, if so, in what dose 
amounts, his contention that he was prescribed aspirin is not 
contradicted by any clinical evidence.  Moreover, service 
medical records do show complaints and treatment for possible 
gastric ulcer.  The report of the May 2000 VA examination 
shows that use of aspirin, such as that described by the 
veteran, can result in gastric impairment such as that 
exhibited by him.  The Board therefore concludes, with 
benefit of the doubt applied on the veteran's behalf, that it 
is as likely as not that his current gastric disorder, 
characterized as post-gastrectomy syndrome, status post 
partial gastrectomy, is related to his active service, and 
that service connection for that disorder is appropriate.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for post-gastrectomy syndrome, status post 
partial gastrectomy, is granted.



	                        
____________________________________________
	C. L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

